Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 03/14/2022. Claims 1 and 9 have been amended. Claims 5, 8, 13, and 16 are canceled. Claims 1-4, 6-7, 9-12 and 14-15 are currently pending and have been considered below.
Applicant's amendment necessitated the new rejections as will be discussed below.

Response to Arguments
The Examiner does not find an argument on the claim interpretation under 35 U.S.C. 112(f). Thus, the interpretation under 35 U.S.C. 112(f) is maintained. 
Applicant’s arguments, see page 6, filed 03/14/2022, with respect to the rejections of claims 5, 8, 13, and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Thus, the rejections have been withdrawn.
Applicant’s arguments, see pages 6-8, filed 03/14/2022, with respect to the rejections under 35 U.S.C. 102/103 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection. However, Applicant's amendment necessitated the new rejections as will be discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “an output section” recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claim 1 recites “the controller keeps performing the posture fixing control so that the posture of the end effector device is fixed in the specific posture regardless of the movement of the robotic hand device”, which however, does not appear to be described within the Specification. 
In this regard, Applicant asserts that the description described, in particular, in page 11, line 6-12 of Applicant’s specification supports the newly added features. However, regarding the limitation “regardless of the movement of the robotic hand device”, the Examiner does not find any relevant description that a skilled artisan would recognize applicant was in possession of the claimed invention in the specification as well as the drawings. Rather, the specification describes that 
the controller performs posture fixing control by controlling the movement of the robotic hand device so that a posture of the end effector device is fixed in a specific posture during direct teaching of the articulated robotic device by an operator. (See page 2, line 5-7, Emphasis added)

That is, the posture fixing control is performed “by controlling the movement of the robotic hand device” not “regardless of the movement of the robotic hand device.” Here, the limitation “regardless of the movement of the robotic hand device” is interpreted as including ‘the movement of the robotic hand device by controlling’ as well as “the movement of the robotic hand device by external force (i.e., without being controlled by the controller), and even more interpreted as including ‘no movement of the robotic hand device’. In contrast, the specification does not describe any other cases except the movement of the robotic hand device by controlling. Moreover, if the movement of the robotic hand device is controlled by external force without being controlled by the controller, or there is no movement of the robotic hand device, the posture fixing control would not be properly performed. Thus, the meaning of “the movement of the robotic hand device by controlling” does not explicitly or impliedly include the meaning of “the movement of the robotic hand device by the external force without being controlled by the controller” and “no movement of the robotic hand device.” As such, the Examiner suggests Applicant to point to specific language within the Specification that fully discloses the above noted limitation of claim 1, otherwise Applicant should amend the claims to recite limitations fully supported within Applicant’s Specification.
Claim 9 recites the same limitation as of claim 1. Therefore, claim 9 is rejected by applying the same rationale used to reject claim 1 above. Claims 2-4 and 6-7 are rejected under 112(a) as being dependent from the rejected claim 1, and claims 10-12 and 14-15 are rejected under 112(a) as being dependent from the rejected claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2020/0147787A1; hereinafter, “Takahashi”) in view of Noda et al. (US2017/0100841 A1; hereinafter, “Noda”).

Regarding claim 1:
Takahashi teaches:
An articulated robotic device (Fig. 1 & para. [0027]: --- The robot arm 11 is an articulated robot arm including a plurality of shafts), comprising:
a robotic hand device including arms coupled to each other (Fig. 1 & para. [0026], [0027]: --- The working robot illustrated in FIG. 1 includes a robot arm 11; the robot arm 11 is an articulated robot arm including a plurality of shafts);
an end effector device connected to the robotic hand device (Fig. 1 & para. [0026]: --- The working robot illustrated in FIG. 1 includes a hand 12 mounted on the distal end of the robot arm);
an output section configured to output a signal indicating a magnitude of an external force applied to the end effector device and a direction of the external force (Fig. 1 & para. [0030]: the hand 12 includes a six-axis force sensor therein, and is capable of detecting a reaction force applied when the hand 12 comes into contact with a work target object. The force sensor is capable of measuring forces in X, Y, and Z axes and moments around the respective axes …. The robot controller 14 is capable of calculating the direction and magnitude of the reaction force applied from the work target object to the hand on the basis of the calculated orientation of the robot arm and the measurement result of the force sensor. --- Note that the force sensor (i.e., output section) detects a force indicating the direction and magnitude from the work target (i.e., external force) on the hand (i.e., the end effector)); and
a controller configured to control movement of the robotic hand device according to the magnitude and the direction of the external force (Figs. 1, 5 and 6 & page 2: --- When the reaction force is detected, the robot controller 14 adjusts the parameter of the impedance control system such that the teaching operator feels difficulty in causing movement in the direction of the manipulating force. To be noted, in the case where the force sensor detects the reaction force, the parameter of the impedance control system may be adjusted with reference to not only the reaction force but also the manipulating force. --- Note that the robot controller (i.e., a controller) adjusts the parameter of the impedance control system (i.e., control movement of the robotic hand device) when the reaction force is detected (i.e., according to the magnitude and the direction of the external force). Here, the force sensor detects the direction and magnitude of the reaction force), wherein
the controller performs posture fixing control by controlling the movement of the robotic hand device so that a posture of the end effector device is fixed in a specific posture during direct teaching of the articulated robotic device by an operator (Figs. 1, 5 and 6 & para. [0009]:  in a case where the reaction force has been detected by the reaction force detection portion, the controller adjusts the parameter of impedance control such that the resistance to movement of the hand applied when moving the hand in the direction of the manipulating force detected by the manipulating force detection portion is increased; para. [0072]: The state P4 is a state in which the hand 12 has been moved in the −Z direction by applying the manipulating force in the −Z direction to the handling portion and thus the gripped workpiece 51 is fit into the assembly target workpiece 52. --- Note that the controller adjusts the parameter for movement of the hand, which teaches the controller performs posture fixing control by controlling the movement of the robotic hand device; in the state P4, the gripping work 51 is fitted to the assembly target workpiece 52, which teaches so that a posture of the end effector device is fixed in a specific posture during direct teaching of the articulated robotic device by an operator), and until the posture fixing control ends, the controller keeps performing the posture fixing control so that the posture of the end effector device is fixed in the specific posture … (Fig. 5 & para. [0067]: FIG. 5 illustrates a series of operations of teaching in respective stages from P0 to P4, and the time passes in the direction from the left to the right in the figure. The teaching operator moves the hand 12 by manipulating the handling portion by hand, and thus teaches an operation of fitting the gripped workpiece 51 gripped by the hand 12 into a recess portion of the assembly target workpiece 52. --- Note that stages from P0 to P4 teaches performing the posture fixing control so that the posture of the end effector device is fixed in the specific posture; stage to P4 teaches until the posture fixing control ends).
Takahashi is silent about:
the controller … performing the posture fixing control … regardless of the movement of the robotic hand device.
Noda teaches:
the controller … performing the posture fixing control … regardless of the movement of the robotic hand device (para. [0125]: In comparison between FIG. 6 and FIG. 7, it is known that the robot control part 46 changes the angle of the elbow EL1 without changing the position or the attitude of the first end effector E1, i.e., the position and the attitude of the TCP of the first arm from the present position and attitude. In this manner, by changing the angle of the elbow EL1 without changing the position or the attitude of the TCP of the first arm from the present position and attitude, the user may teach a desired action to the robot control apparatus 30 by direct teaching. For example, in the case where, when the position of the TCP of the first arm is equalized to a certain via point, the first arm interferes with another object unless the angle of the elbow EL1 of the first arm is changed, the user may change the angle of the elbow EL1 to an angle at which the first arm does not interfere with the other object without changing the position and the attitude of the TCP of the first arm from the present position and attitude by twisting the first end effector E1 about the shaft of the joint J7 with the first switch S1 held down.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi’s robot by enhancing Takahashi’s controller to keep the position and the attitude of the hand regardless a movement of the robot arm, as taught by Noda. The motivation is to allow the robot to easily avoid interferences with objects existing around the arms by reducing the degree of freedom of axes of the robot.

Regarding claim 2:
Takahashi in view of Noda teaches:
The articulated robotic device according to claim 1, wherein
Takahashi further teaches:
the specific posture includes a specific orientation of a rotational axis of the end effector device (Figs. 5 and 6 & para. [0052]: 28 represents a hand coordinate calculation portion that calculates the position and orientation of the hand on the basis of the orientation information calculated by the robot orientation calculation portion 26 and the information of the end effector information registration portion 27. --- Note that Figs. 5 and 6 teach the specific posture of the hand, which includes an orientation of a rotational axis of the hand).

Regarding claim 3:
Takahashi in view of Noda teaches:
The articulated robotic device according to claim 2, wherein
Takahashi further teaches:
the specific posture further includes a specific rotational position of the end effector device around the rotational axis (Figs. 5 and 6 & para. [0052]: 28 represents a hand coordinate calculation portion that calculates the position and orientation of the hand on the basis of the orientation information calculated by the robot orientation calculation portion 26 and the information of the end effector information registration portion 27. --- Note that Figs. 5 and 6 teach the specific posture of the hand, which includes an rotational position of the hand).

Regarding claim 9:
Claim 9 recites a method which corresponds to a device of claim 1, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 10:
Claim 10 recites the method which corresponds to the device of claim 2, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 11:
Claim 11 recites the method which corresponds to the device of claim 3, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 3 above.

Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2020/0147787A1; hereinafter, “Takahashi”) in view of Noda et al. (US2017/0100841; hereinafter, “Noda”), and further in view of Mokato (JP2005-312919A; hereinafter “Mokato”). 

Regarding claim 4:
Takahashi in view of Noda teaches:
The articulated robotic device according to claim 1, wherein
Takahashi further teaches: 
... when the posture of the end effector device matches the specific posture during a time period when the posture fixing control is not performed (Fig. 8D & para. [0099]: in FIG. 8D, it can be determined that the state P4 has been reached, when a quick change in the reaction force Fz is detected. --- Note that in the state P4, the gripping work 51 (i.e., the posture of the end effector device) is fitted to the assembly target workpiece 52 (i.e., matches the specific posture during a time period); Fig. 8D teaches when the posture fixing control is not performed).
Takahashi in view of Noda is silent about: 
the controller performs control for producing a clicking sensation to be provided for the operator … 
Makoto teaches:
the controller performs control for producing a clicking sensation to be provided for the operator … (page 4: when the lateral dial 224 reaches the reference position, the operator feels a click feeling if the sphere 222c is lightly engaged with the recess 224k. --- Note that click feeling is provided to the operator when reaches the reference position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Noda’s robot by enhancing Takahashi in view of Noda’s controller to produce a click feeling, as taught by Makoto, to notify the operator that the hand reaches a reference position.
The motivation is to provide the operator with fine and high precision operation and reliability. 

Regarding claim 12:
Claim 12 recites the method which corresponds to the device of claim 4, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 4 above.

Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2020/0147787A1; hereinafter, “Takahashi”) in view of Noda et al. (US2017/0100841; hereinafter, “Noda”), and further in view of Shibazaki (JP2013-043232 A; hereinafter “Shibazaki”). 

Regarding claim 6:
Takahashi in view of Noda teaches:
The articulated robotic device according to claim 1, wherein
Takahashi further teaches: 
... the posture fixing control when the magnitude of the external force exceeds a predetermined magnitude (Fig. 6 & para. [0075]: In the case where the teaching operator cannot feel the contact of the gripped workpiece 51, the teaching operator continues applying a downward manipulating force (−Z direction) in this example, and therefore there is a possibility that an excessive force is applied between the gripped workpiece 51 and the assembly target workpiece 52 and either one or both of these are broken.)
Takahashi in view of Noda is silent about:
the controller ends the posture fixing control …
Shibazaki teaches: 
the controller ends the posture fixing control … (Abstract: A control method for a robot that performs a plurality of operations, a force sensor for detecting an external force acting on an end effector, and a robot capable of moving the position and posture of the end effector in a three-dimensional space. … (C ) Stop the robot arm when the external force detected by the force sensor during execution of each operation exceeds the threshold. --- Note that Stop the robot arm when an excessive force is applied, which teaches the controller ends the posture fixing control when the magnitude of the external force exceeds a predetermined magnitude).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Noda’s robot by enhancing Takahashi in view of Noda’s controller to stop the movement of the hand, as taught by Shibazaki, to prevent the hand from damaging.
The motivation is to protect the robot from an excessive external force accidently applied by the operator or abnormality.

Regarding claim 14:
Claim 14 recites the method which corresponds to the device of claim 6, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 6 above.

Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2020/0147787A1; hereinafter, “Takahashi”) in view of Noda et al. (US2017/0100841; hereinafter, “Noda”), and further in view of Shibazaki (JP2013-043232 A; hereinafter “Shibazaki”) and Mokato (JP2005-312919A; hereinafter “Mokato”). 

Regarding claim 7:
Takahashi in view of Noda and Shibazaki teaches:
The articulated robotic device according to claim 6, wherein … when the posture fixing control ends.
Takahashi in view of Noda and Shibazaki is silent about: 
the controller performs control for producing the clicking sensation to be provided for the operator … 
Makoto teaches: 
the controller performs control for producing the clicking sensation to be provided for the operator …(page 4: when the lateral dial 224 reaches the reference position, the operator feels a click feeling if the sphere 222c is lightly engaged with the recess 224k. --- Note that click feeling is provided to the operator when reaches the reference position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Noda and Shibazaki’s robot by enhancing Takahashi in view of Noda and Shibazaki’s controller to produce a click feeling, as taught by Makoto, to notify the operator that the movement of the hand stops.
The motivation is to provide the operator with fine and high precision operation and reliability. 

Regarding claim 15:
Claim 15 recites the method which corresponds to the device of claim 7, and contains no additional limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi (US 2017/0266815 A1) provides a technique for teaching a robot about a motion on the basis of a force and a moment detected by a force sensor. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664